DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 12/13/2021.  Claims 1-6, 8-13, 15-19, 21-22 and 25 are pending and have been examined.  Claims 1, 8, 15 and 22 have been amended.  Claims 7, 14, 20 and 23-24 have been canceled.  Claim 25 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh, PGPUB No. 2014/0181417.

	In regards to claim 15, Loh teaches “A method for operating a logic circuit on a three-dimensional (3D) memory device” (See Figs. 1 and 3:  wherein a method for operating operation logic (element 310; a logic circuit implemented on logic die (element 122 of figure 1)) on a stacked memory device (element 102; 3D memory device) is disclosed (for further clarifying details of Figs. 1 and 3 see paragraphs [0018-0020, 0029 and 0031])) “comprising:  receiving, from an input/output (I/O) interface, control instructions for performing operations on data stored in the 3D memory device” (See Fig. 3 and [0030-0034]:  wherein a stacked memory device (element 102) receives operation commands (element 320 for example), from interconnect (element 106; I/O interface), for performing operations on data stored in the stacked memory device  (element 102)) “retrieving, by the logic circuit on a same chip with the 3D memory device, the data from the 3D memory device based on the control instructions” ([0019-0020 and 0031-0034]:  wherein the operation logic (element 130) retrieves data from the stacked memory device (element 102), via element 130, based on operation commands. Wherein the operation logic (element 310), which is implemented on logic die (element 122), and the stacked memory device (element 102) are on the same IC package (chip, element 105)) “performing, by the logic circuit, the operations on the retrieved data; returning, by the logic circuit, a result of the operations to the I/O interface” ([0031-0032]:  wherein operation logic (element 310) performs operations on the retrieved data and return a result (element 322) to the interconnect (element 106) (See Fig. 1 and 3)) “and in response to the logic circuit not being invoked, data transmission between the 3D memory device and the I/O interface bypasses the logic circuit.” ([0030-0032]:  wherein operation logic (element 310) is not invoked when stacked memory (element 102; 3D memory device) is used as a conventional system memory, and memory interface (element 130) uses a memory access request to transmit data between the stacked memory (element 300) of the stacked memory device (element 102) and interconnect (element 106; I/O interface).  Therefore, operation logic (element 310) is bypassed because the memory interface (element 130) performs the data transmission directly without using operation logic (element 310) (See Fig. 3))

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 8-10, 13, 16-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh, PGPUB No. 2014/0181417, and further in view of Parker, PGPUB No. 2020/0125294.

	In regards to claim 1, Loh teaches “A three-dimensional (3D) memory device” (See Figs. 1 and 3:  wherein stacked memory device (element 102) is a 3D memory device (also see [0018-0019 and 0029])) “comprising: a 3D memory array; and an on-die data processing circuit coupled to the 3D memory array on a same chip” ([0020, 0029 and 0031-0032]:  wherein a stacked memory array (element 300 or elements 120 are implemented by a matrix of bitcells and are therefore a memory array) and operation logic (element 310; on-die processing circuit) are disclosed.  Wherein operation logic (element 310), located on one or more logic dies (element 122), is coupled to the stacked memory array (element 300 or elements 120) as shown in Figs. 1 and 3.  Wherein elements 310 and 300 are located on a same IC package (chip) as described with reference to Fig. 1, element 105 (also see [0015, 0019-0020, 0023 and 0028] for further clarity)) “and configured to: receive, from an input/output (I/O) interface, control instructions for performing operations on data stored in the 3D memory array” (See Fig. 3 and [0030-0034]:  wherein operation logic (element 310; on-die data processing circuit) (which is included the one or more logic dies (elements 122)) receives operation commands from interconnect (element 106; I/O interface), for performing operations on data stored in the stacked memory (element 300 or elements 120)) “retrieve the data from the 3D memory array based on the control instructions; perform the operations on the retrieved data; and return a result of the operations to the I/O interface” ([0020 and 0031-0032]:  wherein operation logic (element 310), implemented on the one or more logic dies (elements 122), retrieves data from the stacked memory, performs operations on the retrieved data and returns a result (element 322) to the interconnect (element 106)) “and in response to the on-die data processing circuit not being invoked, data transmission between the 3D memory array and the I/O interface bypasses the on-die data processing circuit.” ([0030-0032]:  wherein operation logic (element 310) is not invoked when stacked memory (element 300 or elements 120) is used as a conventional system memory, and memory interface (element 130) uses a memory access request to transmit data between the stacked memory (element 300 or elements 120) of the stacked memory device (element 102) and interconnect (element 106; I/O interface).  Therefore, operation logic (element 310) is bypassed because the memory interface (element 130) performs the data transmission directly without using operation logic (element 310) (See Fig. 3))
	Loh does not explicitly teach “a 3D NAND memory array”.  Loh does teach that the stacked memory device can be a non-volatile memory such as flash memory; however, Loh has not explicitly indicated that the stacked memory is NAND memory.  Therefore, another reference is brought in for that teaching.
	Parker teaches “a 3D NAND memory array” ([0029 and 0036]:  wherein a 3D NAND memory array is disclosed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Loh to include a 3D NAND memory array as the 3D memory device of Parker.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (3D NAND memory array) for another (3D memory array of Loh) for the benefit of using NAND memory that is low in cost and high in performance. (MPEP 2143, Example B)

	In regards to claim 2, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above) “wherein: the 3D NAND memory array comprises a plurality of pages” (Parker [0036]:  wherein the 3D NAND memory includes a plurality of pages (element 390)) “and the on-die data processing circuit is configured to retrieve the data from the 3D NAND memory array in a unit of a page.” (Parker [0031-0032 and 0042]:  wherein data is retrieved from the 3D NAND memory array in a unit of a page (Note:  Loh has taught the on-die processing circuit (element 310) in claim 1, while Parker is cited as it teaches the 3D NAND memory and is cited for teaching how the data is retrieved from said memory and the overall combination of references would teach the above limitation))

	In regards to claim 3, the overall combination of Loh and Parker teaches “The 3D memory device of claim 2” (see rejection of claim 2 above) “wherein the on-die data processing circuit is configured to perform the operations” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310), implemented on one or more logic dies (element 122), is configured to perform operations) “on data retrieved from multiple pages simultaneously.” (Parker [0031-0032 and 0042-0043]:  wherein data is retrieved from NAND memory by reading multiple pages simultaneously)

	In regards to claim 6, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above).
	The overall combination of Loh and Parker thus far does not teach “further comprising a controller configured to perform error checking and correcting (ECC) on the retrieved data.” 
	Parker teaches “further comprising a controller configured to perform error checking and correcting (ECC) on the retrieved data.” ([0033]:  wherein a hardware module (controller) is configured to verify and correct data fetched from the memory array (See Fig. 1))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Loh to include a controller that performs error checking and correcting as disclosed in Parker.  It would have been obvious to one of ordinary skill in the art because error checking and correcting can be used to protect against memory data corruption.

	In regards to claim 8, Loh teaches “A system for operating a data processing unit on a three-dimensional (3D) memory device” (See Figs. 1 and 3:  wherein a processing system (element 100) which operates operation logic (element 310; data processing unit) on a stacked memory device (element 102) is disclosed (see [0015-0020 and 0028-0031] for clarity)) “comprising: a host; and a storage unit having a plurality of memory cells and being coupled to the host” ([0015-0019 and 0029]:  wherein a host processor (element 104 or element 301 of Fig. 3) is coupled to a plurality of memory cells (elements 126) located on stacked memory (element 300 or elements 120) (See Figs. 1, 3 and [0028] for clarity)) “wherein the data processing unit is coupled to and on a same chip with the storage unit” ([0020, 0029 and 0031-0032]:  Wherein operation logic (element 310; data processing unit) is implemented on the one or more logic dies (elements 122) and is coupled to stacked memory array (element 300 or elements120); wherein elements 122 and 300 are both located on a same IC package (chip) as described with reference to Fig. 1, element 105. (See Fig. 3 for further clarity)) “and configured to:  receive, from the host, control instructions for performing operations on data stored in the memory cells” (See Fig. 3 and [0030-0034]:  wherein operation logic (element 310; data processing unit) (which is included the one or more logic dies (elements 122)) receives operation commands, from host processor (element 104 or element 301 in Fig. 3), for performing operations on data stored in the memory cells (elements 126) (see [0028] which discloses that Fig. 3 is a block diagram of the system of Fig. 1 for clarity)) “retrieve the data from the memory cells based on the control instructions perform the operations on the retrieved data; and return a result of the operations to the host” ([0020 and 0031-0032]:  wherein operation logic (element 310; data processing unit), implemented on the one or more logic dies (elements 122), retrieves data from memory cells (elements 126) of the stacked memory (element 300), perform operations on the retrieved data and return a result (element 322) to the host processor (element 104) (See Figs. 1, 3 and [0028])) “and wherein in response to the data processing unit not being invoked, data transmission between the memory cells and the host bypasses the data processing unit.” ([0030-0032]:  wherein operation logic (element 310) is not invoked when stacked memory (element 300 or elements 120) is used as a conventional system memory, and memory interface (element 130) uses a memory access request to transmit data between the memory cells (element 126) of stacked memory (element 300 or elements 120) and the host (element 104 or element 301 in Fig. 3)).  Therefore, operation logic (element 310) is bypassed because the memory interface (element 130) performs the data transmission directly without using operation logic (element 310) (See Fig. 3))
	Loh does not explicitly teach “a plurality of NAND memory cells”.  Loh does teach that the stacked memory device can be a non-volatile memory such as flash memory; however, Loh has not explicitly indicated that the stacked memory is NAND memory.  Therefore, another reference is brought in for that teaching.
	Parker teaches “a plurality of NAND memory cells” ([0029 and 0036]:  wherein a plurality of NAND memory cells is disclosed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Loh to include a 3D NAND memory array as the 3D memory device of Parker.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (3D NAND memory array) for another (3D memory array of Loh) for the benefit of using NAND memory that is low in cost and high in performance. (MPEP 2143, Example B)

	In regards to claim 9, the overall combination of Loh and Parker teaches “The system of claim 8” (see rejection of claim 8 above) “wherein: the NAND memory cells are arranged in a plurality of pages” (Parker [0036]:  wherein the NAND memory cells are arranged in a plurality of pages (element 390)) “and the data processing unit is configured to retrieve the data from the NAND memory cells in a unit of a page.” (Parker [0031-0032 and 0042]:  wherein data is retrieved from the NAND memory cells in a unit of a page (Note:  Loh has taught the data processing unit (element 310) in claim 8, while Parker is cited as it teaches the NAND memory cells and is cited for teaching how the data is retrieved from said NAND memory cells and the overall combination of references would teach the above limitation))

	In regards to claim 10, the overall combination of Loh and Parker teaches “The system of claim 9” (see rejection of claim 9 above) “wherein the data processing unit is configured to perform the operations” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310), implemented on one or more logic dies (element 122), is configured to perform operations) “on data retrieved from multiple pages simultaneously.” (Parker [0031-0032 and 0042-0043]:  wherein data is retrieved from NAND memory by reading multiple pages simultaneously)

	In regards to claim 13, the overall combination of Loh and Parker teaches “The system of claim 8” (see rejection of claim 8 above).
	The overall combination of Loh and Parker thus far does not teach “further comprising a controller configured to perform error checking and correcting (ECC) on the retrieved data.” 
	Parker teaches “further comprising a controller configured to perform error checking and correcting (ECC) on the retrieved data.” ([0033]:  wherein a hardware module (controller) is configured to verify and correct data fetched from the memory array)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Loh to include a controller which performs error checking and correcting as disclosed in Parker.  It would have been obvious to one of ordinary skill in the art because error checking and correcting can be used to protect against memory data corruption.

	In regards to claim 16, Loh teaches “The method of claim 15” (see rejection of claim 15 above) “wherein: the 3D memory device” (See Figs. 1 and 3:  wherein a stacked memory device (element 102) is disclosed) “and the method comprises: retrieving, by the logic circuit, the data from the 3D memory device” ([0019-0020 and 0030-0034]:  wherein operation logic (elements 310) retrieves data from stacked memory (element 300) of the stacked memory device (element 102))
	Loh does not teach “wherein: the 3D memory device comprises a plurality of pages; and the method comprises: retrieving the data from the 3D memory device in a unit of a page.”  Loh does teach a 3D memory device and retrieving data from said device, however Loh does not explicitly teach the device including pages or retrieving the pages.
	Parker teaches “wherein: the 3D memory device comprises a plurality of pages” (Parker [0036]:  wherein the 3D NAND memory includes a plurality of pages (element 390)) “and the method comprises: retrieving the data from the 3D memory device in a unit of a page.” (Parker [0031-0032 and 0042]:  wherein data is retrieved from the 3D NAND memory array in a unit of a page)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Loh to be a 3D NAND memory device with pages as taught in Parker.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (3D NAND memory device with pages) for another (generic 3D memory device of Loh) for the benefit of using a NAND memory device that is low in cost and high in performance. (MPEP 2143, Example B)

	In regards to claim 17, the overall combination of Loh and Parker teaches “The method of claim 16” (see rejection of claim 16 above) “comprising performing the operations” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310) is configured to perform operations) “on data retrieved from multiple pages simultaneously.” (Parker [0031-0032 and 0042-0043]:    wherein data is retrieved from NAND memory by reading multiple pages simultaneously)

	In regards to claim 19, Loh teaches “The method of claim 15” (see rejection of claim 15 above).
	Loh does not teach “further comprising: performing, by a controller on the same chip with the 3D memory device, error checking and correcting (ECC) on the retrieved data.”
	Parker teaches “further comprising: performing, by a controller on the same chip with the 3D memory device, error checking and correcting (ECC) on the retrieved data.” ([0029-0033]:  wherein a hardware module (controller), which is on the same chip (element 102) with the 3D memory device (element 110), is configured to verify and correct data fetched from the memory array (See Fig.1 and [0036]))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the memory device of Loh to include a controller that performs error checking and correcting as disclosed in Parker.  It would have been obvious to one of ordinary skill in the art because error checking and correcting can be used to protect against memory data corruption.

In regards to claim 21, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above) “wherein the on-die data processing circuit is further configured to provide computational power to implement algorithmic-based operations to the retrieved data when performing the operations on the retrieved data.” (Loh [0020, 0023 and 0030-0031]:  wherein operation logic (element 310; on-die processing circuit) is configured to provide computational power by performing various operations for example encryption operations (algorithmic-based operations) on the retrieved data)


In regards to claim 22, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above) “further comprising a peripheral circuit” (Loh [0020 and see Figs. 1 and 3]:  wherein memory interface (element 130; peripheral circuit) is disclosed) “wherein the on-die data processing circuit and the peripheral circuit are implemented with a same logic process.” (Loh [0025-0026]:  wherein operation logic (element 310) and memory interface (element 130) are both implemented on logic die (element 122) and therefore are both implemented using a same fabrication process (see [0020 and 0031] which disclose that operation logic (element 310) and memory interface (peripheral circuit (element 130)) are implemented on logic dies (element 122))

6.	Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh, Parker, and further in view of NPL reference, “NAND Flash Memory Organization and Operations”, hereby referred to as Kuchta.

	In regards to claim 4, the overall combination of Loh and Parker teaches “The 3D memory device of claim 2” (see rejection of claim 2 above) “wherein the on-die data processing circuit is configured to perform the operations on data” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310), implemented on element 122, is configured to perform operations on data)
	The overall combination of Loh and Parker teaches does not teach “data retrieved from multiple pages sequentially”.
	Kuchta teaches “data retrieved from multiple pages sequentially”. (See pages 2 and 4:  wherein a NAND memory can be read in a sequential mode handling data in units of pages (see “NAND Overview: Flash Array and Architecture” and “Read a page” sections))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Loh and Parker to be able to retrieve data in a sequential mode as taught in Kuchta.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (retrieving data from a NAND memory by retrieving data from pages sequentially) to a known device (combination of Loh and Parker which retrieves data from a NAND memory) ready for improvement to yield predictable results (retrieving data from sequential pages on a NAND memory) for the benefit of added flexibility by allowing pages of NAND memory to be accessed in different modes. (MPEP 2143, Example D)

	In regards to claim 11, the overall combination of Loh and Parker teaches “The system of claim 10” (see rejection of claim 10 above) “wherein the data processing unit is configured to perform the operations on data” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310), implemented on element 122, is configured to perform operations on data)
	The overall combination of Loh and Parker teaches does not teach “data retrieved from multiple pages sequentially”.
	Kuchta teaches “data retrieved from multiple pages sequentially”. (See pages 2 and 4:  wherein a NAND memory can be read in a sequential mode handling data in units of pages (see “NAND Overview: Flash Array and Architecture” and “Read a page” sections))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Loh and Parker to be able to retrieve data in a sequential mode as taught in Kuchta.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (retrieving data from a NAND memory by retrieving data from pages sequentially) to a known device (combination of Loh and Parker which retrieves data from a NAND memory) ready for improvement to yield predictable results (retrieving data from sequential pages on a NAND memory) for the benefit of added flexibility by allowing pages of NAND memory to be accessed in different modes. (MPEP 2143, Example D)
	In regards to claim 18, the overall combination of Loh and Parker teaches “The method of claim 16” (see rejection of claim 16 above) “comprising performing the operations on data” (Loh [0020, 0023 and 0031-0032]:  wherein operation logic (element 310), implemented on element 122, is configured to perform operations on data)
	The overall combination of Loh and Parker teaches does not teach “data retrieved from multiple pages sequentially”.
	Kuchta teaches “data retrieved from multiple pages sequentially”. (See pages 2 and 4:  wherein a NAND memory can be read in a sequential mode handling data in units of pages (see “NAND Overview: Flash Array and Architecture” and “Read a page” sections))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Loh and Parker to be able to retrieve data in a sequential mode as taught in Kuchta.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (retrieving data from a NAND memory by retrieving data from pages sequentially) to a known device (combination of Loh and Parker which retrieves data from a NAND memory) ready for improvement to yield predictable results (retrieving data from sequential pages on a NAND memory) for the benefit of added flexibility by allowing pages of NAND memory to be accessed in different modes. (MPEP 2143, Example D)


7.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh, Parker, and further in view of Smith, PGPUB No.:  2019/0205244.
	In regards to claim 5, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above) “wherein the on-die data processing circuit is to perform the operations” (Loh:  See Fig. 3 and [0030-0034]:  wherein operation logic (element 310) (which is included the one or more logic dies (elements 122)) receives command instructions for performing operations on data stored in the stacked memory (element 300 or elements 120)) and “the 3D NAND memory array.” (Parker [0029 and 0036]:  wherein a 3D NAND memory array is disclosed)
	The overall combination of Loh and Parker does not teach “wherein the data processing circuit is programmed to perform operations based on program codes stored in the 3D memory array.”  Loh does teach an on-die processing circuit that performs operations from a host CPU using data from a 3D memory array.  While, Parker teaches a 3D NAND memory array for storing data.  However, neither reference has taught a processing circuit which is programmed to perform operations based on program code stored in the 3D memory array.
	Smith discusses an on-die data processing circuit which is programmed to perform operations based on program codes stored in an 3D memory array ([0137 and 0198-0200]:  wherein logic chip is programmed to perform operations based on program codes stored in a program memory of a stacked memory (3D memory).  For example, the logic chip may include ALU macro-blocks and/or equivalent function(s) (e.g. processor, processor unit, controller, microcontroller, combinations of these and/or other programmable compute unit, etc.) and/or other logic circuits, functions, blocks which may be programmed using the program memory stored in the program memory of the stack memory (see [0230-0236 and Figs. 3-4] for further clarity))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Loh and Parker to store program codes in the 3D memory in order to program a processing circuit as taught in Smith.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (programming processing circuits, utilizing program memory stored on a 3D memory, in order to perform operations) to a known device (combination of Loh and Parker which includes a processing circuit which accesses data from a 3D NAND memory) ready for improvement to yield predictable results (retrieving program code from a 3D NAND memory in order to program a processing circuit to execute operations) for the benefit of using a programmable processing circuit which would include more dynamic and flexible capabilities.  In addition, using the stacked memory to store data memory and program code would increase the flexibility of the storage as it would be able to store different types of information (i.e. program code and instruction data).  (MPEP 2143, Example D)

	In regards to claim 12, the overall combination of Loh and Parker teaches “The system of claim 8” (see rejection of claim 8 above) “wherein the data processing unit is to perform the operations” (Loh:  See Fig. 3 and [0030-0034]:  wherein operation logic (element 310) (which is included the one or more logic dies (elements 122)) receives command instructions, for performing operations on data stored in the stacked memory (element 300 or elements 120)) and “the NAND memory cells.” (Parker [0029 and 0036]:  wherein NAND memory cells are disclosed)
	The overall combination of Loh and Parker does not teach “wherein the data processing unit is programmed to perform operations based on program codes stored in the memory.”  Loh does teach a data processing unit that performs operations from a host CPU using data from a 3D memory array.  While, Parker teaches a 3D NAND memory array for storing data.  However, neither reference has taught a processing circuit which is programmed to perform operations based on program code stored in the 3D memory array.
	Smith discusses an data processing unit which is programmed to perform operations based on program codes stored in an 3D memory array ([0137 and 0198-0200]:  wherein logic chip is programmed to perform operations based on program codes stored in a program memory of a stacked memory (3D memory).  For example, the logic chip may include ALU macro-blocks and/or equivalent function(s) (e.g. processor, processor unit, controller, microcontroller, combinations of these and/or other programmable compute unit, etc.) and/or other logic circuits, functions, blocks which may be programmed using the program memory stored in the program memory of the stack memory (see [0230-0236 and Figs. 3-4] for further clarity))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Song and Zhang to store program codes in the 3D memory in order to program a processing circuit as taught in Smith.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (programming processing circuits, utilizing program memory stored on a 3D memory, in order to perform operations) to a known device (combination of Song and Zhang which includes a processing circuit which accesses data from a 3D NAND memory) ready for improvement to yield predictable results (retrieving program code from a 3D NAND memory in order to program a processing circuit to execute operations) for the benefit of using a programmable processing circuit which would include more dynamic and flexible capabilities.  In addition, using the stacked memory to store data memory and program code would increase the flexibility of the storage as it would be able to store different types of information (i.e. program code and instruction data).  (MPEP 2143, Example D)

8.	Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh, Parker, and further in view of Kai, PGPUB No.:  2020/0286905.

	In regards to claim 25, the overall combination of Loh and Parker teaches “The 3D memory device of claim 1” (see rejection of claim 1 above).
	The overall combination of Loh and Parker does not teach  “wherein: the 3D NAND memory array and the on-die data processing circuit are arranged at opposite sides of a bonding interface configured to attach the 3D NAND memory array with the on-die data processing circuit to form the chip.” While, the combination of Loh and Parker discloses a 3D NAND memory array and an on-die data processing circuit bonded to form a chip (See Loh [0025-0026] which discusses using thermocompression to bond memory dies (containing memory arrays) and logic dies (containing on-die processing circuit); the combination does not explicitly disclose arranging memory dies and logic dies at opposite sides of a bonding interface to attach the dies and form a chip.
	Kai discusses a 3D NAND memory array and a data processing die arranged at opposite sides of a bonding interface configured to attach the 3D NAND memory array with the data processing circuit to form the chip ([0077-0078, 0170-0171 and 0296]:  wherein a memory die comprising 3D NAND memory and a logic die (used for processing data on memory die) are arranged at opposite sides of a die-to-die bonding interface configured to attach the memory die and the logic die to form a semiconductor chip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chip of the combination of Loh and Parker to include a bonding interface to attach the memory die and logic die to form the chip as taught in Kai.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using metal-to-metal bonding, that includes a die-to-die bonding interface, to bond dies in order to form a semiconductor chip) to a known device (3D memory device of the combination of Loh and Parker that includes memory dies and logic dies) ready for improvement to yield predictable results (3D memory device that uses a bonding interface to bond a memory die (including 3D memory array) and a logic die (including an on-die data processing circuit) to form a semiconductor chip) for the benefit of using a bonding technique that provides manufacturing cost savings (for example using copper-to-copper bonding can be less expensive than using other metals such as gold) (See Kai [0296 and 0360]). (MPEP 2143, Example D)
Response to Arguments
9.	Applicant’s arguments, see page 7 of the remarks filed on 12/13/2021, with respect to the previous 35 USC 112(b) rejections have been fully considered and are persuasive.  Therefore, the 35 USC 112(b) rejections have been withdrawn. 

10.	Applicant’s arguments, see pages 8-9 of the remarks filed on 12/13/2021, with respect to the rejection(s) of independent claims 1, 8 and 15 under 35 USC 103 in view of Song and Zhang have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Loh and Parker with respect to claims 1 and 8.  Additionally, a new ground(s) of rejection is made under 35 USC 102 in view of Loh with respect to claim 15.
	Claims 2-6, 9-13, 16-19, 21-22 and 25 are argued at least by virtue of their dependencies upon one of independent claims 1, 8 or 15 and therefore remain rejected at least by virtue of their dependencies.

11. 	The examiner suggest the applicant amend the claims with further details from paragraph [0081] and Fig. 8 as to move prosecution forward.  For example, it appears the disclosure indicates that if the data processing circuit is not invoked, the 3D NAND memory is accessed through I/O interface (element 802) and page buffer (element 806).  Therefore, applicant should amend the claims to discuss the usage of the page buffer, as it appears the host (element 810) is accessing the 3D NAND memory (element 808) indirectly using the page buffer (element 806).  Furthermore, the examiner invites the applicant to an interview if the applicant would like to discuss the above suggestion.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183